DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 29 is objected to because of the following informalities:  Claim 29 includes the phrase “wherein the at least one rubber compound is uncured rubber comprises uncured natural rubber . . . “  The use of the term “comprises” in this phrase is not grammatically correct.  The following amendments are suggested:
“wherein the at least one rubber compound is uncured rubber comprising uncured natural rubber . . . “
“wherein the at least one rubber compound is uncured rubber, wherein the uncured rubber comprises uncured natural rubber . . . “  
This language is not required, and is meant to be exemplary only.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-31, 33, 36-42, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Henning et al. (US 2008/0045643).  Both references are cited in the Applicant’s IDS.  Weber (US 2013/0109799; cited in prior Office action) is cited as an evidentiary reference.
Regarding Claims 1-4, 21, 33, 36, and 39, Chang teaches a membrane comprising at least one elastomeric material and at least one polymeric fluid barrier material (Abstract).  The membrane may be used in applications including footwear and vehicle tires (p. 2, [0012]; p. 9, [0075]).  
One embodiment of the membrane is illustrated in Figure 2:

    PNG
    media_image1.png
    249
    713
    media_image1.png
    Greyscale

Figure 2 illustrates a membrane 110 having as a core, a microlayer polymer composite 124.  The microlayer polymer composite core comprises alternating layers of a polymeric barrier material and an elastomeric material (p. 7, [0061]).  

An expanded view of the core is provided in Figure 3:

    PNG
    media_image2.png
    449
    613
    media_image2.png
    Greyscale

The barrier layers 140 preferably include an ethylene-vinyl alcohol copolymer.  The elastomer material in elastomer layers 142 is preferably a TPU elastomer (p. 7, [0062]).  
Returning to Figure 2, layers 114 and 118 are thinner TPU layers (p. 7, [0061]).  As shown in Figure 3, these layers are adjacent to ethylene-vinyl alcohol copolymer barrier layers 140.  Thus, layers 114 and 118 represent the outermost layers of a core structure collectively formed by layers 114, 124, and 118.  The surface of layer 114 in contact with layer 112 reads on a first side of a core layer, while the surface of layer 118 in contact with layer 120 reads on a second side of a core layer.  The core structure collectively formed by layers 114, 124, and 118 reads on the claimed core layer.
Figure 2 also includes layers 112 and 120 which correspond to the first cap layer of Claim 1 and the second cap layer of Claim 33, respectively.  As shown in Figure 2, the innermost surfaces of layers 112 and 120 are in direct contact with layers 114 and 118 which represent the outermost layers of the multilayer core.  The innermost surfaces of layers 112 and 120 read on the claimed cap layer first sides.  The outermost surfaces of layers 112 and 120 in contact with layers 122 and 126, respectively, read on the claimed cap layer second sides. 
Layers 112 and 120 corresponding to the claimed cap layers are composed predominantly of a polymeric elastomer such as TPU elastomer, but which can include other polymeric materials (p. 7, [0061]).  Chang does not teach that the TPU is based on a polydiene polyol, or that the TPU is combined with at least one uncured or partially cured rubber compound as claimed.
In the same field of endeavor, Henning teaches a composition comprising a diene-based TPU combined with an uncured rubber.  The composition is suitable for use in applications including shoes and tires (Abstract).  The diene-based TPU is a reaction product of a polyene diol (p. 2, [0025]).  This reads on a polydiene polyol-based TPU as claimed.  Compositions comprising rubber and TPU exhibit good adhesion to TPU substrates (p. 6, [0062]-[0063]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Henning’s composition comprising a diene-based TPU combined with an uncured rubber for use as a TPU-based composition in Chang’s layers 112 and 120.  Henning’s composition is expressly taught as being a suitable TPU-based composition for use in forming shoes and tires.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  In addition, Henning’s composition demonstrates good adhesion to TPU substrates.  This is desirable in view of the fact that Chang’s layers 112 and 120 are in contact with the outermost TPU layers 114 and 118 in the microlayer polymer composite core.  Modification of Chang in view of Henning as applied above reads on Claims 1-4, 21, 33, 36, and 39.
Regarding Claim 5, Henning’s TPUs comprise hard segments in the amount of 10-50 wt% (p. 1, [0015]), indicating that soft segments are present in amounts of 50-90 wt%.  These ranges overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 6, Henning’s soft segments may comprise a polybutadiene diol (p. 2, [0027]).  This reads on a poly-C4-hydroxy-terminated diol.
Regarding Claim 7, the polybutadiene diol is disclosed as an alternative to a copolymer diol (p. 2, [0027]).  Therefore, the polybutadiene diol is presumably a homopolymer.
Regarding Claim 8, Henning’s examples illustrate the use of a commercially available polybutadiene diol having a vinyl content of 65% (p. 4, [0055]).  
Regarding Claims 9-11, the hard segments of Henning’s TPU are derived from isocyanate monomers (p. 1, [0015]).  Suitable isocyanates include 4,4’-diphenylmethane diisocyanate (MDI) (p. 2, [0018]).  This isocyanate is also used in Henning’s examples (p. 4, [0055]).  MDI is recognized in the art as having the following structure: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Based on this structure, it is evident that MDI will contribute phenylene-methylene-phenylene (i.e. C6 arylene-C1 alkylene-C6 arylene) hard segments.
Regarding Claims 12, 60, and 61, Henning’s composition includes 2-50 parts by weight TPU per 100 parts uncured rubber (p. 2, [0025]).  This is equivalent to approximately 2-33.3 wt% TPU and 66.7-98 wt% uncured rubber.  These ranges overlap the claimed ranges.
Regarding Claims 13 and 14, Henning’s composition may include sulfur or peroxide curing agents (p. 2, [0023]).  
Regarding Claim 15, Henning’s composition may include 0.75-4.0 phr of a sulfur curing agent (p. 2-3, [0033]), equivalent to approximately 0.75-3.8 wt%.  This overlaps the claimed range.
Regarding Claim 16, Henning’s composition may include coumarone-indene resin (p. 3, [0037]).  Although not described as such by Henning, Weber demonstrates that this resin is recognized in the art as a tackifier in rubber compositions (p. 2, [0031]).
Regarding Claim 17, Henning’s coumarone-indene resin may be included in amounts of 2-50 phr (p. 3, [0037]), equivalent to approximately 2-33.3 wt%.  This falls within the claimed range of less than about 40 wt%.
Regarding Claims 18-20, the cited references do not teach the claimed physical properties.  Nevertheless, modification of Chang in view of Henning results in a multilayered structure having an identical arrangement of layers, based on layers which are compositionally identical to those of the claimed invention.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, the product resulting from modification of Chang in view of Henning will necessarily possess the claimed physical properties.
Regarding Claims 22 and 23, Henning’s composition may include crosslinking accelerators (p. 3, [0041]) and retarders (p. 3, [0035]).
Regarding Claims 24 and 25, the rubber in Henning’s composition may be natural (Abstract).
Regarding Claims 26 and 27, the rubber in Henning’s composition may be a copolymer of styrene and butadiene (p. 2, [0032]).  
Regarding Claims 28 and 29, the rubber in Henning’s composition is uncured natural or synthetic rubber (Abstract).  Suitable synthetic rubbers include polyisoprene and polybutadiene (p. 2, [0032]).  
Regarding Claims 30 and 31, Henning’s composition may comprise zinc oxide, which may be used in combination with stearic acid (p. 3, [0041]).  
Regarding Claim 37, as indicated above, Chang’s multilayer core material comprises alternating layers of TPU and ethylene-vinyl alcohol copolymer.  Although not expressly recognized by Chang, these materials are identical to the materials of the claimed multilayer polymeric material.  A layer formed from one of these materials will therefore necessarily have a lower nitrogen gas permeability than a layer formed from the other of these materials.  
Regarding Claim 38, the average thickness of each individual microlayer in Chang’s multilayer core material preferably has an average thickness of 0.01-2.5 microns (p. 6, [0052]).  
Regarding Claim 40, Chang’s multilayer core comprises alternating layers of TPU and ethylene-vinyl alcohol copolymer (see, e.g., Figures 2-3; p. 6-7, [0061]-[0062]).  Suitable TPUs disclosed by Chang include polyester diol-based TPUs (p. 2, [0021]).  
Regarding Claim 41, the term “repurposed” refers to either a process by which the claimed polymeric material is made, or to a previous intended use of the claimed polymeric material.  The claims are not limited to any particular claimed processing steps or past intended use.  The TPU and ethylene-vinyl alcohol copolymer used in Chang’s multilayer core are identical to the materials required by Claim 41.  Therefore, Claim 41 is unpatentable over Chang in view of Henning despite not expressly disclosing “repurposed” materials.
Regarding Claim 42, the structures in Chang’s multilayer core material corresponding to the first and second sides of the claimed core layer are layers 114 and 118 in Figure 2.  These layers include TPU (p. 7, [0061]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select Henning’s composition for use in Chang’s layers 114 and 118, as it represents a TPU-based material suitable for use in applications including shoes and tires.  It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See MPEP 2144.07.
 Regarding Claim 59, Chang’s multilayer core comprises alternating layers of TPU and ethylene-vinyl alcohol copolymer (see, e.g., Figures 2-3; p. 6-7, [0061]-[0062]).  Suitable TPUs disclosed by Chang are based on polyester, polycaprolactone, polycarbonate, and polyether diols (p. 2-3, [0021]).  
Claims 32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Henning as applied to Claims 1, 32, and 33 above, further in view of Tomoi (US 2010/0071823).
Regarding Claims 32, 34, and 35, Chang and Henning remain as applied to Claims 1, 32, and 33 above.  Chang’s membranes are designed for containing a captive gas for a relatively long period of time (p. 9, [0071]) and may be used to form portions of a vehicle tire (p. 9, [0075]).  The membranes include layers of ethylene-vinyl alcohol copolymer (p. 7, [0060]-[0062]).  The cited references do not teach a release layer as claimed.
In the same field of endeavor, Tomoi teaches a pneumatic tire having a layer of thermoplastic resin arranged as an air permeation preventive layer, and a protective layer for preventing degradation caused by sunlight on the surface of the air permeation preventive layer (Abstract).  The air permeation preventive layer serves the same purpose as the barrier membrane taught by Chang.  Tomoi’s air permeation preventive layer may be formed from materials such as ethylene-vinyl alcohol copolymers (p. 2, [0016]).  The protective layer may be formed from polyesters such as polyethylene terephthalate (PET) (p. 2, [0014]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include a protective layer of PET on the outer surfaces of Chang’s membrane corresponding to the claimed first and second cap layers in order to prevent degradation caused by sunlight.  Tomoi’s protective layers are not expressly referred to as release layers.  Nevertheless, the protective layers taught by Tomoi are compositionally identical to the claimed release layers, are located in the same position relative to the cap and core layers, and are therefore capable of performing the same function as the claimed release layers. 

Response to Arguments

Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive.
The Applicant argues that Chang’s core 124 is a microlayer polymer composite and that layers 114 and 118 are tie layers adjacent to and distinct from the core 124.  The Applicant argues that one of ordinary skill in the art would not conflate the core 124 with layers 114 and 118 because they are shown in Fig. 3 as separate and distinct layers.  The Applicant asserts that if Chang intended to make 114, 118, and 124 the core, then Chang would have done that and would not have provided three separate reference numerals and illustrated them as distinct regions.
The differences between Chang and the claimed invention noted in the Applicant’s arguments are semantic only.  As illustrated in Fig. 3, structure 124 is a composite of alternating TPU and ethylene-vinyl alcohol microlayers.  The outermost layer of 124 is ethylene-vinyl alcohol.  Layers 114 and 118 are TPU layers in contact with the outermost ethylene-vinyl alcohol microlayers of structure 124.  
Although they are named and numbered separately by Chang, they exist in direct contact with one another in the structure of Chang’s membrane.   The structure of the prior art product is not dependent upon the naming or numbering scheme adopted by Chang.  When considered collectively, the combination of structures 124, 114, and 118 are structurally identical to a core layer composite of alternating TPU and ethylene-vinyl alcohol microlayers wherein the outermost layers are composed of TPU.  
The Applicant notes that Chang’s layers 112 and 120 include TPU as well as small amounts of other polymeric material.  The Applicant argues that one of ordinary skill in the art would not understand “small amounts of other polymeric materials” as being at least 66% rubber as taught by Henning at [0025].  The Applicant concludes that Henning teaches away from using its material in place of layers 112 and 120 of Chang.
Chang at page 7, [0061] teaches that layers 112 and 120 are composed predominantly of polymeric elastomer, one example of which is TPU.  While Chang prefers that layers 112 and 120 are composed predominantly of elastomeric materials, such materials are not limited to TPU.  Small amounts of other polymeric materials (i.e. non-elastomeric polymers) may also be included.  
Henning’s composition includes TPU in combination with uncured rubber (Abstract).  Rubber is widely recognized in the art as an elastomeric material.  See, for instance, Harris et al. (Harris’ Shock and Vibration Handbook, 2002) which confirms that rubber is an elastic material referred to in the raw state as an elastomer (p. 33.1, Introduction).  Therefore, Henning’s inclusion of an additional polymeric elastomer like rubber in combination with TPU is not outside the scope of materials contemplated by Chang at [0061].
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762